UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2088


NICHOLAS PETERSON; JENA B. DANSON; CALI FITZGERALD, On Behalf
of Themselves and Others Similarly Situated,

                    Plaintiffs - Appellants,

             and

JANE LYNN HUBE; RYAN SCHOCHET; ERICA LYNN BLUNT; ROBYN
SLACK; CLAUDIA CHAPPELLE; JEFFREY STREET,

                    Plaintiffs,

             v.

M.J.J., INC., trading as The Suburban House; MARK HOROWITZ,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-03629-JKB)


Submitted: March 29, 2018                                      Decided: April 26, 2018


Before WILKINSON, TRAXLER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Howard Benjamin Hoffman, HOWARD B. HOFFMAN, ESQ, ATTORNEY AT LAW,
Rockville, Maryland; Stephen Jon Springer, Philadelphia, Pennsylvania, for Appellants.
Mark Horowitz, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nicholas Peterson, Jena B. Danson, and Cali Fitzgerald appeal the district court’s

order dismissing their civil action alleging that the Defendants violated the minimum wage

and overtime provisions of the Fair Labor Standards Act, 29 U.S.C.A. §§ 201-219 (West

2018), the Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-401 to 3-

431 (LexisNexis 2016 & Supp. 2017), and the Maryland Wage Payment and Collection

Law, Md. Code Ann., Lab. & Empl. §§ 3-501 to 3-509 (LexisNexis 2016). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Peterson v. M.J.J., Inc., No. 1:16-cv-03629-JKB (D. Md., Sept.

14, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                             3